People v Curran (2019 NY Slip Op 05786)





People v Curran


2019 NY Slip Op 05786


Decided on July 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-08617
 (Ind. No. 10092/15)

[*1]The People of the State of New York, respondent,
vPatrick Curran, appellant.


Gary E. Eisenberg, New City, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Craig Stephen Brown, J.), rendered June 24, 2016, convicting him of aggravated family offense (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the County Court did not err in not sua sponte ordering a competency hearing pursuant to CPL 730.30 prior to conducting an Outley hearing (see People v Outley, 80 NY2d 702) and imposing sentence (see People v Morgan, 87 NY2d 878, 879-880; People v Rojas, 43 AD3d 413; People v Jones, 25 AD3d 809, 810; People v Jordan, 21 AD3d 1039).
The defendant's remaining contention is without merit.
DILLON, J.P., MILLER, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court